                                                                                                                                                                                                                    
EXHIBIT 10.2
 
 
 
 
 
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
 
NOTE PURCHASE AGREEMENT AND SHELF AGREEMENT
 
 
 
            THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED NOTE PURCHASE
AGREEMENT AND SHELF AGREEMENT (this “Amendment”), is made and entered into as of
March 5, 2010, by and among NN, INC., a Delaware corporation (the “Company”),
certain of its subsidiaries named below (the “Guarantors”), The Prudential
Insurance Company of America (together with its successors and assigns,
“Prudential”) and the other holders of the Notes from time to time party to the
Note Agreement (as defined below) (collectively, and together with their
successors and assigns, the “Noteholders”).
 
 
 
W I T N E S S E T H:
 
 
 
WHEREAS, the Company, the Guarantors and the Noteholders are parties to a
certain Second Amended and Restated Note Purchase Agreement and Shelf Agreement,
dated as of March 13, 2009, as amended by that First Amendment to Second Amended
and Restated Note Purchase Agreement and Shelf Agreement, dated as of July 31,
2009 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Note Agreement”); capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Note Agreement;
 
WHEREAS, the Company has requested certain amendments to the Note Agreement, and
subject to the terms and conditions hereof, the Noteholders are willing to agree
to such amendments;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:
 
 
 
1.         Amendments to Note Agreement.  The Note Agreement is amended as
follows:
 
            (a)        Section 8.8.     Section 8.8 of the Note Agreement is
amended by replacing the references to Sections 8.3(c) and 8.3(e) appearing in
Section 8.8(b) with references to Sections 8.8(c) and 8.8(e). 
 
            (b)        Section 10.2.   Section 10.2 of the Note Agreement is
amended by replacing such Section in its entirety with the following:
 
                  Section 10.2     Leverage Ratio.  The Obligors shall not
permit the Leverage Ratio, determined at the end of each quarterly fiscal period
of the Company set forth below for the four fiscal quarter period ending on such
date of determination, taken as a single accounting period, to be greater than:
 

--------------------------------------------------------------------------------


Four fiscal quarter period ending date:
Maximum Leverage Ratio:
September 30, 2010
6.50:1.00
December 31, 2010
5.57:1.00
March 31, 2011
3.94:1.00
June 30, 2011
2.77:1.00
September 30, 2011 and thereafter
2.75:1.00

 
 
This covenant shall be suspended and shall not apply for the fiscal quarters
ending March 31, 2010 and June 30, 2010.
 
            (c)        Section 10.3.   Section 10.3 of the Note Agreement is
amended by replacing such Section in its entirety with the following:
 
Section 10.3     Capitalization Ratio.  The Obligors will not permit
Consolidated Funded Debt at any time to exceed (a) 60% of Consolidated Total
Capitalization on the Restatement Closing Date through June 29, 2010, (b) 61% of
Consolidated Total Capitalization on June 30, 2010 through September 29, 2010,
(c) 62% of Consolidated Total Capitalization on September 30, 2010 through March
30, 2011, (d) 61% of Consolidated Total Capitalization on March 30, 2011 through
June 29, 2011, and (e) 60% of Consolidated Total Capitalization thereafter. 
 
            (d)       Section 10.5. Section 10.5 of the Note Agreement is
amended by replacing such Section in its entirety with the following:
 
Section 10.5     Interest Coverage Ratio.  The Obligors will not suffer or
permit the ratio of (a) EBITDAR to (b) Consolidated Interest Expense, in each
case for the four-fiscal quarter period ending on the dates set forth below, to
be less than:
 
 
Four fiscal quarter period ending date:
 
Minimum Interest Coverage:
 
March 31, 2010
 
0.42:1.00
 
June 30, 2010
 
0.95:1.00
 
September 30, 2010
 
1.57:1.00
 
December 31, 2010
 
1.71:1.00
 
March 31, 2011
 
2.23:1.00
 
June 30, 2011 and thereafter
 
2.76:1.00
 

 
 
 
 
 
2

--------------------------------------------------------------------------------


       (e)        Section 10.6.   Section 10.6 of the Note Agreement is amended
by replacing such Section in its entirety with the following:
              Section 10.6     Minimum EBITDA.  For each period of four fiscal
quarters ending on the last day of each quarterly fiscal period of the Company,
commencing on March 31, 2010, the Obligors will not permit EBITDA to be less
than:
 
Four fiscal quarter period ending date:
 
Minimum EBITDA:
 
March 31, 2010
 
$603,000
 
June 30, 2010
 
$7,245,000
 
September 30, 2010
 
$15,106,000
 
December 31, 2010
 
$17,623,000
 
March 31, 2011
 
$24,904,000
 
June 30, 2011 and thereafter
 
$32,077,000
 

 
 
       (f)        Section 10.7.   Section 10.7 of the Note Agreement is amended
by replacing such Section in its entirety with the following:
 
Section 10.7     Capital Expenditures.  The Company will not, and will not
permit any Subsidiary to, make Capital Expenditures in the aggregate for the
Company and Subsidiaries in excess of: (i) $5,015,000 for the fiscal quarter
ending March 31, 2010, (ii) $8,178,000 on a cumulative basis for the period of
two fiscal quarters ending June 30, 2010, (iii) $12,867,000 on a cumulative
basis for the period of three fiscal quarters ending September 30, 2010, (iv)
$16,705,000 on a cumulative basis for the period of four fiscal quarters ending
December 31, 2010, (v) $2,637,000 for the fiscal quarter ending March 31, 2011
and (vi) in excess of $5,274,000 on a cumulative basis for the period of two
fiscal quarters ending June 30, 2011; provided that, the amount of permitted
Capital Expenditures for any such fiscal period or cumulative fiscal period
shall be reduced by the amount of Attributable Indebtedness of operating leases
entered into by the Obligors in such fiscal period; provided further that,
Capital Expenditures made with (A) net proceeds from a Material Recovery Event
used to replace, rebuild or restore fixed assets in accordance with Section
8.8(a) hereof, and (B) net proceeds from asset dispositions used to replace such
assets in accordance with Section 8.8(a) hereof, shall not be included in
calculating Capital Expenditures for purposes of this Section 10.7.
           
 
3

--------------------------------------------------------------------------------


         (g)        Section 10.9.   Section 10.9 of the Note Agreement is
amended by replacing Subsection (b) of such Section in its entirety with the
following:
(b)  any loans granted to or Capital Lease Obligations entered into by the
Company or any Subsidiary for the purchase or lease of fixed assets (and
refinancings of such loans or Capital Lease Obligations), which loans and
Capital Lease Obligations shall only be secured by the fixed assets being
purchased or leased, so long as the aggregate principal amount of all such loans
and Capital Lease Obligations for the Company and its Subsidiaries shall not
exceed Six Million Dollars ($6,000,000) in the aggregate at any time
outstanding;
 
(h)        Section 10.19.             Section 10.19 of the Note Agreement is
amended by replacing such Section in its entirety with the following:
 
Section 10.19  Credit Documents.  The Company shall not, without the prior
written consent of the Required Holders, amend, restate, supplement or otherwise
modify the Credit Documents to (a) increase the committed principal amount of
the Revolving Credit Facility unless such increase shall be permitted pursuant
to Section 10.9(l), (b) change the date of any scheduled principal payment to a
date prior to September 21, 2011 or (c) otherwise modify any provision such that
a Default or Event of Default will exist.  The Obligors shall not, without the
prior written consent of the Required Holders, permit to exist, on the
occurrence of any condition or otherwise, any Lien or other security in favor of
the trustee for or the Bank Lenders or any agent therefor other than any Lien
granted to Collateral Agent for the benefit of both the Bank Lenders and the
holders of the Notes and Liens on assets of Foreign Subsidiaries to the extent
subject to the Intercreditor Agreement.  The Company will not reduce the
commitments to its Revolving Credit Facility to less than the Minimum Revolver
Amount, except to the extent that the Company has offered to the holders of the
Notes a proportionate prepayment of the Notes pursuant to Section 8.1(b) in
connection with each such reduction of the Revolving Credit Facility below the
Minimum Revolver Amount, and to the extent such offer is accepted, has made such
prepayment.  The Company will not make any Restricted Payment under the Credit
Agreement other than Restricted Payments under Section 10.14.  For purposes of
this Section 10.19, the Minimum Revolver Amount at any time shall mean
$85,000,000, reducing to $84,000,000 on December 31, 2010, reducing to
$83,000,000 on March 31, 2011 and reducing to and remaining $82,000,000 on June
30, 2011 and thereafter.
                  (i)         Section 10.      Section 10 of the Note Agreement
is amended by adding the following as new Sections 10.25 and 10.26 at the end of
Section 10:
 
 
 
4

--------------------------------------------------------------------------------

 
Section 10.25  Restructure of Foreign Subsidiaries. Except as listed on Schedule
10.25, the Obligors agree that the Obligors will not commence a material
restructuring (including any insolvency action with respect thereto) of any
Foreign Borrower (as such term is defined in the Credit Agreement) or any
Subsidiary which was formerly a Foreign Borrower under the Credit Agreement
(notwithstanding its release as a Foreign Borrower under the Credit Agreement
pursuant to the Second Amendment to Credit Agreement or otherwise as
contemplated thereby), so long as any Obligations (as such term is defined in
the Credit Agreement) of such Foreign Subsidiary under the Credit Agreement are
outstanding and for a period of twelve (12) months following repayment of any
such obligations, unless such action is required under order of any Governmental
Authority after the Obligors have taken all steps reasonably available to
prevent, object to or stay such action.
 
Section 10.26  Minimum Asset Coverage Ratio:  The Company shall not suffer or
permit at as of the last day of any fiscal quarter the Minimum Asset Coverage
Ratio of the Company to be less than to be less than 1.05 to 1.00.
 
            (j)         Schedule B.   Schedule B to the Note Agreement is
amended by (1) adding thereto the following definitions of “Alternate Currency”,
“Attributable Indebtedness”, “Minimum Asset Coverage Ratio”, “Second Amendment
Date” and “Second Amendment to Credit Agreement” in appropriate alphabetical
order and (2) replacing the definition of “EBITDA” and “Subsidiary” in their
entirety with the following definitions of “EBITDA” and “Subsidiary”:
 
“Alternate Currency” shall mean Euros or any other currency, other than Dollars,
agreed to by the holders of the Notes that shall be freely transferable and
convertible into Dollars.
 
 “Attributable Indebtedness” shall mean, on any date, in respect of any
operating lease of a Person, the capitalized amount of the remaining lease
payments under such lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if the obligations under such
lease were accounted for as Capital Lease Obligations.
 
“EBITDA” shall mean, for the Company and its Subsidiaries on a consolidated
basis for any period, after giving Acquisition Pro Forma Effect to any
Acquisition made during such period, the sum of (a) Section 10.10 Consolidated
Net Income, plus (b) Section 10.10 Interest Expense, plus (c) any provision for
taxes based on income or profits that was deducted in computing Section 10.10
Consolidated Net Income, plus (d) depreciation, plus (e) amortization of
intangible assets and other non-recurring non-cash charges, plus (f)
non-recurring non-cash restructuring charges, minus without duplication, the
aggregate amounts included in determining such Section 10.10 Consolidated Net
Income in respect of: (i) extraordinary or unusual non-cash gains not incurred
in the ordinary course of business and (ii) foreign exchange gains as reported
in Other Income according to GAAP and the positive impact to EBITDA resulting
from converting Alternate Currency-based income to Dollar-based income at an
exchange rate exceeding $1.46 per €1.00, to the extent such amounts together
exceed $5,000,000 for such period; provided that for purposes of calculating the
Leverage Ratio and the applicable financial covenants set forth in Section 10.2,
Section 10.5 and Section 10.6 hereof, EBITDA shall be deemed to be (A) negative
($3,513,000) for the fiscal quarter ended June 30, 2009, (B) negative
($3,382,000) for the fiscal quarter ended September 30, 2009 and (C) $3,680,000
for the fiscal quarter ended December 31, 2009. 
 
 
 
5

--------------------------------------------------------------------------------

"Minimum Asset Coverage Ratio” means, as of any date of determination,
determined on a Consolidated basis, the ratio of: (a) the sum of Consolidated
Accounts Receivable (as defined by GAAP) of the Company as of such date, plus
Consolidated Inventory (as defined by GAAP) of the Company as of such date to
(b) the outstanding “Revolving Credit Exposure” (as defined in the Credit
Agreement as in effect as of the Second Amendment Date) at such time.
 
“Second Amendment Date” shall mean March 5, 2010.
 
“Second Amendment to Credit Agreement” shall mean that certain Amendment No.2 to
Amended and Restated Credit Agreement, dated as of March 5, 2010, by and among
the Obligors, certain of their other subsidiaries, the lenders parties thereto
and KeyBank National Association, as Administrative Agent.
 
“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company; provided, however
that Kugelfertigung Eltmann GmbH shall not be considered a Subsidiary for
purposes of this Agreement except with respect to the following definitions and
Sections: (i) Section 7.1(a); (ii) Section 7.1(b); (iii) Section 10.10(m); (iv)
Section 10.22; and (v) the definitions of the following terms set forth in
Schedule B:  “Consolidated”; “Consolidated Fixed Charges”; “Consolidated Funded
Debt”; “Consolidated Net Income”; “Consolidated Net Worth”; “Consolidated
Section 10.10 Debt”; “Consolidated Total Assets”; “EBITDA”; “Foreign
Subsidiary”; “Funded Debt”; “Interest Charges”; “Leverage Ratio”; “Pledged
Securities”; “Section 10.10 Consolidated Net Income”; “Section 10.10 Interest
Expense”; and “Section 10.10 Rent Expense”.
 
 
 
6

--------------------------------------------------------------------------------


2.        Waiver of Mandatory Prepayment.  The Noteholders waive the requirement
under Section 10.19 of the Agreement that the Company offer to prepay a portion
of the Notes pursuant to Section 8.1(b) in connection with the reduction of the
Revolving Credit Facility to $85,000,000 pursuant to the Second Amendment to
Credit Agreement (as defined below). 
 
3.        Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Noteholders hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Company shall have no rights under this
Amendment, until the Noteholders shall have received (i) payment of an amendment
fee to the Noteholders in the amount of 0.25% of the aggregate outstanding
principal amount of the Notes, (ii) payment of a structuring fee to the
Noteholders in the amount of $16,806, (iii) reimbursement or payment of their
costs and expenses incurred in connection with this Amendment or the Note
Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Noteholders) and (iv) each of the following:
 
 
 
(a)        executed counterparts to this Amendment from the Company, each of the
Guarantors and the Noteholders;
 
 
 
(b)        a certified copy of the fully effective amendment to the Credit
Documents, in form and substance satisfactory to the Noteholders, incorporating
in substance the amendments set forth in Section 1 hereof, authorizing KeyBank
National Association, as Administrative Agent, to enter into the amendment to
the Intercreditor Agreement contemplated in clause (c) below and consenting to
the execution, delivery and performance of this Amendment by the Company and the
Guarantors (the “Second Amendment to Credit Agreement”); and 
 
 
 
(c)        a fully effective amendment to the Intercreditor Agreement, in form
and substance satisfactory to the Noteholders.
 
 
 
4.        Representations and Warranties.  To induce the Noteholders to enter
into this Amendment, each Obligor hereby represents and warrants to the
Noteholders that:
 
 
 
(a)        The execution, delivery and performance by such Obligor of this
Amendment (i) are within such Obligor’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Obligor’s certificate of incorporation or
bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Obligor or any of
its Subsidiaries is a party or by which such Obligor or any such Subsidiary or
any of their respective property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of such Obligor or any of its
Subsidiaries; and (vii) do not require the consent or approval of any
Governmental Authority or any other person;
 
 
 
7

--------------------------------------------------------------------------------


(b)        This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Obligor and constitutes a legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms; and
 
 
 
(c)        After giving effect to this Amendment, the representations and
warranties contained in the Note Agreement and the other Financing Agreements
are true and correct in all material respects, and no Default or Event of
Default has occurred and is continuing, or would result herefrom, as of the date
hereof, except for representations and warranties that were given as of a
specific earlier date (which remain true and correct as of such earlier date) or
representations and warranties which became inaccurate solely as a result of
changes permitted under the Note Agreement.
 
 
 
5.                  Reaffirmations and Acknowledgments. 
 
 
 
(a)        Reaffirmation of Guaranty.  Each Guarantor consents to the execution
and delivery by the Company of this Amendment and jointly and severally ratify
and confirm the terms of its Guaranty of the Obligations of the Company arising
under Section 23 of the Note Agreement.  Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Company to the Noteholders or any
other obligation of the Company, or any actions now or hereafter taken by the
Noteholders with respect to any obligation of the Company, Section 23 of the
Note Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms. 
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under Section 23 of
the Note Agreement. 
 
 
 
(b)        Acknowledgment of Perfection of Security Interest. Each Obligor
hereby acknowledges that, as of the date hereof, the security interests and
liens granted to the Collateral Agent and the Noteholders under the Note
Agreement, the Pledge Agreements and the other Financing Agreements are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Note Agreement and the other Financing Agreements.
 
 
 
6.                  Effect of Amendment.  Except as set forth expressly herein,
all terms of the Note Agreement, as amended hereby, and the other Financing
Agreements shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Obligors to the
Noteholders.  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Noteholders under the Note Agreement, nor constitute a
waiver of any provision of the Note Agreement.  This Amendment shall constitute
a Financing Agreement for all purposes of the Note Agreement.
 
 
 
8

--------------------------------------------------------------------------------


7.                  Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.
 
 
 
8.                  No Novation.  This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Note Agreement or an
accord and satisfaction in regard thereto.
 
 
 
9.                  Costs and Expenses; Agreement With Respect to the Credit
Documents.  The Company agrees to pay on demand all reasonable costs and
expenses of the Noteholders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Noteholders with respect
thereto.  To the extent any Bank Lender is compensated for executing and
delivering the Second Amendment to Credit Agreement, whether by fee, increased
yield or otherwise, the Company shall provide the Noteholders with at least the
equivalent economic consideration, including without limitation the fees set
forth in subparagraphs (i) and (ii) of Section 3 of this Amendment (it being
understood that the foregoing sentence shall in no way be deemed to constitute a
consent on the part of the Noteholders for any such additional compensation to
such Persons).
 
 
 
10.              Counterparts.This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
 
 
 
11.              Binding Nature.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
 
 
12.              Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.
 
 
 
[Remainder of page intentionally blank.]
 
 
 
 
9

--------------------------------------------------------------------------------

 
            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.
 
 
 
 
 
                                                                          

 
Company:
 
NN, Inc.
         
 
By:
/s/James H. Dorton       Name:  James H. Dorton        Title:  Vice President
and CFO           

 
                                                                          

--------------------------------------------------------------------------------

GUARANTORS
 

  Industrial Molding Corporation, as successor by merger to Industrial Molding
Group, L.P.          
 
By:
/s/ James H. Dorton       Name:  James H. Dorton       Title:  Treasurer      
 
 
 

  The Delta Rubber Company, a Connecticut corporation          
   
By:
/s/ James H. Dorton       Name:  James H. Dorton       Title:  Treasurer        
 

 

  Whirlaway Corporation, an Ohio corporation          
   
By:
/s/ James H. Dorton       Name:  James H. Dorton       Title:  Treasurer        
 

 

  Triumph LLC, an Arizona limited liability company          
 
By:
/s/ James H. Dorton       Name:  James H. Dorton       Title:  Treasurer        
 

 
 
 

--------------------------------------------------------------------------------



                                                                                     
               NOTEHOLDERS:

  The Prudential Insurance Company of America          
   
By:
/s/ Billy Greer       Name:  Billy Greer        Title:  Senior Vice President   
       

 
Prudential Retirement Insurance and Annuity Company
 
By:  Prudential Investment Management, Inc., as investment manager
         
   
By:
/s/ Billy Greer       Name:  Billy Greer        Title:  Senior Vice President   
       

 
American Bankers Life Assurance Company of Florida, Inc.
 
By:  Prudential Private Placement Investors, L.P., as Investment Advisor
 
By:  Prudential Private Placement Investors, Inc., as its General Partner
         
 
By:
/s/ Billy Greer        Name:  Billy Greer        Title:  Senior Vice President 
         

 
 

--------------------------------------------------------------------------------



 
Farmers New World Life Insurance Company
 
By:  Prudential Private Placement Investors, L.P., as Investment Advisor
 
By:  Prudential Private Placement Investors, Inc., as its General Partner
         
 
By:
/s/  Billy Greer        Name:  Billy Greer        Title:  Senior Vice President 
         

                          

 
Union Security Insurance Company, as successor to Time Insurance Company
 
By:  Prudential Private Placement Investors, L.P., as Investment Advisor
 
By:  Prudential Private Placement Investors, Inc., as its General Partner
         
   
By:
/s/ Billy Greer        Name:  Billy Greer        Title:  Senior Vice President 
         

 
                                         
 


--------------------------------------------------------------------------------



Schedule 10.25
 
to
 
Second Amended and Restated Note Purchase Agreement and Shelf Agreement
 
 
 
 
 
            1.         NN Netherlands employee reduction action (up to 52
employees)
 
 
 
            2.         NN Italy employee reduction action (up to 34 employees)
 
 
 
 
 